GRAVES, C. J.
(concurring). — I think it is time that this court was making some clearly defined announcement upon the propriety of giving in criminal cases, an instruction like instruction > numbered 7 .involved here. That such an instruction has had the passive approval of this court in previous cases, goes without question. But it is equally true that it has met with much criticism. As a.trial judge I gave it, because of its tacit approval here, and not because of any sound legal reason for giving it. Many circuit judges have done and are now doing the same thing. When the matter was first presented to me here, in a dissenting opinion in State v. Barrington, 198 Mo. l. c. 126, I hesitated to concur with Vault ant, J., in his assault upon such an instruction. The hesitancy was not for lack of force in his reasoning, but on account of the line of previous criminal-case rulings. The civil-case rulings were not then firmly fixed. I therefore left thisviquestion out of consideration, and simply concurred with him upon three other grounds, *619naming them, leaving this ground of his dissent without myL approval or disapproval. [Vide 198 Mo. l. c. 133.] In the Barrington case, 198 Mo. 23, Vauliant, J., at page 126 said:
“If the jury were to weigh his testimony under the same rules as the testimony of the other witnesses was to be weighed, why single him out and caution the jury to bear in mind his interest and therefore (by implication) his strong temptation to testify falsely in his own behalf?
“There is no authority in our statute for such an invasion of the jury’s province. Section 2637, Revised Statutes 1899, which gives a defendant, or the wife or husband of a defendant, the right to testify in his behalf, says that the fact of the interest may be shown,- that is, proven, for the purpose of affecting his or her credibility, but that does not authorize the court to' single out the witness, whether it be the defendant or the defendant’s husband or wife, and comment on his or her testimony; in fact section 2639 expressly forbids the court to comment on the evidence. I am aware that instructions of like character in other cases have' been approved by this court, but I am not reconciled to them.”
The two sections here named are now sections 5242 and 5244, Revised Statutes 1909. It is hardly necessary to consider the latter section, if we give to the former a fair construction. The statute was one to remove disabilities. We have such statutes as to witnesses in civil cases. Section 6354, Revised Statutes 1909, so far as pertinent reads:
“No person shall be disqualified as a witness in any civil suit or proceeding at law or in equity, by reason of his interest in the event of the same as a party or otherwise, but such interest may be shown for the purpose -of affecting his credibility.”
We have here the clause, “but such interest may be shown for the purpose of affecting the credibility of such witness.” In section 5242, supra, the clause reads: “but any such facts [the fact of being the defendant on trial, or the husband or wife of defendant on trial] may be *620shown for the purpose of affecting the credibility of such witness.” In legal effect the two clauses are identical. If in criminal cases the court can point to a defendant or his wife, and tell the jury that they are, by the grace of the law, made competent witnesses, yet you must consider their interest in determining the credibility of their testimony, then by the same token the court, if requested by a party to the suit, would likewise have to point out by name some interested witnesses in a.civil suit, and give the jury the same caution. This because the two statutes are identical in legal effect. Yet in civil cases this form of an instruction has been specifically condemned. [Stetzler v. Met. St. Ry. Co., 210 Mo. l. c. 713.] This ruling had the unanimous approval of Division No. One. Not only so, but we have the unanimous opinion of Division No. Two, on a similar question in a civil case. [Montgomery v. Railroad, 181 Mo. l. c. 494] I had the-honor of trying that case nisi. The defendant offered the following instruction:
“While the plaintiff, Bertha Montgomery, is a competent witness in her own behalf, yet the jury in determining what weight, if any, they will give to her testimony, have a right to consider her interest in the result of this litigation; and what she has testified to against her interest, if any, is to be taken as true and what she has testified to in her favor is to be given only such weight as the jury may believe from all the evidence in the case it is entitled to.”
I refused this instruction, notwithstanding the fact that I had before me the then very recent opinion of Division No. One by Marshall, J., in which a similar instruction was held to be proper. It should be said the opinion was not agreed to by Valliant, J. I refer to case of Feary v. Met. St. Ry. Co., 162 Mo. 75. No case created more uproar among lawyers of the State than this Feary case, and Division No. One cured its own error in Stetzler v. Met. St. By. Co., supra, but not until Division No. Two had taken all the life out of the Feary case ruling in the Montgomery case, supra.
*621About tbe same time, as the trial judge, I again refused to give this same instruction-in Conner v. Railroad, 181 Mo. 397, and its refusal was again approved by Division No. Two of this court. The question was then a live issue after the ruling in Feary’s case. It was discussed from all angles, some circuit judges following the Feary case, and others declining to follow it. The matter was clearly put at rest, so far as Division No. Two was concerned, by the clean-cut language of Gantt, J., in Zander v. Transit Co., 206 Mo. l. c. 461, whereat he said:
“The 11th instruction given for the defendant was erroneous in that it singled out the plaintiff as a witness and usurped the- province of the jury in weighing his evidence. This instruction was disapproved in Montgomery v. Railroad, 181 Mo. 477; Conner v. Railroad, 181 Mo. l. c. 415 and 417; and Ephland v. Railroad, 137 Mo. l. c. 198. Such instructions in civil cases are a direct comment upon the weight of the plaintiff’s testimony, and are not to be tolerated. This particular instruction received full consideration in Conner v. Railroad, 181 Mo. l. c. 415 et seq., and it is not necessary to discuss it .further. ’ ’
As said above, Division No. One righted its own error in Stetzler v. Met. St. Ry. Co., 210 Mo. l. c. 713, when Yalliant, J., for the whole membership of said Division, said:
“The interest that a witness has in the litigation may be shown, to be considered by the jury in weighing her evidence, but when that fact is shown the jury should be left to exercise its own judgment as to the weight to be given the testimony. It has so long been the practice for the courts to instruct the juries that in weighing the evidence they shall consider the interest, if any, the witnesses have, and their demeanor on the stand, that no question is now raised as to general instructions of that kind, but if the courts have the right to instruct at all on that subject that is as far as they should go, and even to that extent instructions should not be given unless there is evidence to justify them. But the court has no right to single out a particular uñtness, whether she be *622a party to the suit or not, call attention to hbr interest■ as an inducement liable to cause her to give false testimony (for that is what the warning means) and tell the jury to be careful how they give credence to what she may say.”
It thus appears from the cases of Zander and Stetzler, both divisions of this court got together upon the proposition that it was error to single out a witness because of his interest in the result, and caution the jury as to his testimony. In civil cases with the same statute, the court condemns such an instruction. If an instruction singling out witnesses having an interest is improper in civil cases, as both divisions'of this court has held, how much more so should it be held improper in a case of life and death! If in a civil case, such an instruction, as G-antt, J., in Zander’s case, said, “was erroneous in that it singled out the plaintiff as a witness and usurped the province of the jury in weighing his evidence,” cannot stand, what reason can be urged for it in a criminal case? It will not do to justify it on the statute, section 5242, supra, because the civil section (6354) is the same in legal effect. They are both enabling statutes, and both have practically the same clause as to the credibility of the witnesses.
In the ease at bar a general instruction on the credibility of witnesses was given. This is as far as the court should have gone. The giving of instruction numbered 7 was error, for which the judgment should be reversed and the cause remanded. The matter is so fully discussed by Blair, J., in State v. Evans, 183 S. W. 1059, that it would seem almost superfluous to go into the civil statute and civil rule as far as I have gone. The judgment should be reversed and the cause remanded upon this ground at least. -
I therefore concur in the result reached in the opinion by Rev elle, J., in Division.
Bond, Blair and Wood-son, JJ., concur in these views.